Appeal from award in favor of claimant. On May 20, 1932, deceased employee was injured and died from an accident while he was working as a steam shovel pitman. He left claimant, his mother, an alien residing in Yugoslavia. An award has been made to her as a dependent. Deceased was a minor and during the year immediately preceding his death he sent her several remittances amounting to $130 together with two silk dresses worth about $25. His brother had also contributed that year about $60 to his mother’s support. In her affidavit she says that she was wholly dependent upon these contributions. The appellants dispute the evidence as to dependency and question the sufficiency of the authentication of the documents executed in Yugoslavia and say that the average weekly wage of $21.54 fixed by the Board, is erroneous and that the award of $5,385 weekly to the mother is erroneous. The employer’s report states that deceased’s average earnings per day were $3.60 and per week $25.20. There was evidence that another steam shovel pitman earned $3.95 per day, and $1,119.90 per year. The Board took into account the fact of deceased’s minority and the probability that under normal conditions his wages would be expected to increase. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.